t c summary opinion united_states tax_court howard bernstein and lorraine f britto-bernstein commissioner of internal revenue respondent petitioners v docket no 17398-14s filed date howard bernstein and lorraine f britto-bernstein pro sese peter n scharff and gerard mackey for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax petitioners timely filed a petition for redetermination in this court after concessions the issues remaining for decision are whether petitioners are entitled to their claimed deduction for cash charitable_contributions of dollar_figure claimed on schedule a itemized_deductions of their joint form_1040 u s individual_income_tax_return and whether petitioners are entitled to their deduction for unreimbursed employee_expenses of dollar_figure also claimed on schedule a unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts are stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in new york petitioners are husband and wife in petitioner husband a psychologist was employed by the state of new york and by che senior psychological services petitioner wife was employed as a consultant by the new at trial respondent conceded that petitioners were entitled to deduct tax preparation fees of dollar_figure and petitioners conceded that they improperly deducted attorney’s and accountant’s fees totaling dollar_figure york city health hospitals corp petitioners timely filed a joint form_1040 for on which they claimed itemized_deductions on schedule a including deductions for charitable_contributions and unreimbursed employee_expenses i charitable_contributions during petitioners made cash donations to various charities and deducted dollar_figure on schedule a petitioners documented dollar_figure of these donations petitioners also made noncash donations clothing and accessories a computer a record player and other items to charities which they valued at dollar_figure they did not claim a deduction for these donations however during the internal_revenue_service irs tax examination petitioners provided the irs with receipts documenting these noncash donations consequently respondent concedes that petitioners may deduct dollar_figure in charitable donations dollar_figure in cash donations and dollar_figure in noncash donations for thus the amount of the deduction for charitable_contributions for now in dispute is dollar_figure dollar_figure - dollar_figure dollar_figure at trial petitioners did not assert that they are entitled to an additional charitable_contribution_deduction for the dollar_figure of noncash donations that respondent conceded we therefore treat respondent’s concession as merely reducing the disputed amount of petitioners’ charitable_contribution_deduction ii unreimbursed employee_expenses petitioner wife’s job as a consultant involved preparing statistical analyses with respect to various hospital inpatient facilities petitioners claimed that petitioner wife’s performing a lot of her statistical analytic work at home required them to purchase computers statistical programs printers paper and reference books petitioners claimed a deduction of dollar_figure with respect to the purchase of these items expenses_incurred with regard to petitioner wife’s taking an online course in statistics from penn state university travel_expenses incurred by petitioners in connection with their respective employments and gifts petitioners did not provide documentation to substantiate these deductions discussion generally the commissioner’s determination set forth in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the commissioner’s determination is in error rule a 290_us_111 however in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner sec_7491 petitioners did not argue that sec_7491 applies herein nor did they show that they meet its requirements to shift the burden_of_proof consequently the burden_of_proof remains with petitioners i charitable_contributions in general sec_170 allows a deduction for charitable_contributions charitable_contributions are deductible only if verified as set forth in regulations prescribed by the secretary sec_170 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir sec_1_170a-13 income_tax regs provides that if a taxpayer makes a charitable_contribution of money he she must maintain for each contribution one of the following i a canceled check ii a receipt from the donee or iii other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution with respect to the amount of the charitable_contribution_deduction in dispute dollar_figure petitioners assert that the entire amount relates to cash donations petitioners provided no documentation to substantiate their entitlement to a deduction for all or any part of the disputed amount because petitioners failed to meet their burden_of_proof to show error in respondent’s determination we sustain respondent’s disallowance of the dollar_figure deduction in dispute ii unreimbursed employee_expenses taxpayers are generally allowed deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the tax_year sec_162 the performance of services as an employee constitutes the carrying on of a trade_or_business for purposes of sec_162 thus taxpayers may deduct expenses that are ordinary and necessary for their employment provided the taxpayer was an employee and could not have been and was not reimbursed by his her employer for such expenses rehman v commissioner tcmemo_2013_ petitioners provided no documentation regarding their expenses other than copies of their credit card statements the credit card statements are insufficient to enable us to determine with any degree of certainty whether the items purchased were for business or personal_use consequently the credit card statements do not substantiate the expenses underlying petitioners’ deduction without some cogent evidence any relief granted to petitioners would be unguided largesse see 245_f2d_559 5th cir see also sec_274 requiring heightened substantiation for travel_expenses and listed_property petitioner husband acknowledged that he and his wife estimated their unreimbursed employee_expenses gifts travel and purchases when they filled out their tax_return he asserts that it would be unreasonable to require petitioners to provide receipts from given that they had a toddler running around in their apartment and that respondent’s examination lasted for a long time we recognize that petitioners may have encountered difficulties in maintaining records as required by the code and the regulations but the law requires that records be maintained see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs deductions and credits are matters of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 in sum we hold that petitioners failed to meet their burden_of_proof to show respondent’s disallowance of the deduction petitioners claimed for unreimbursed employee_expenses to be in error to reflect the foregoing and to give effect to the parties’ concessions decision will be entered under rule
